Title: To John Adams from William Stephens Smith, 31 March 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir—
Washington City March 31st: 1814

The restrictive System is raised and The President this day recommended to The two Houses of Congress to raise the Embargo—The communication was refered to The Committee of foreign relations, who will report to-morrow—The Papers of tomorrow will fully inform you, and I will forward them by the post of the 2d. of april—
To make comments to you must be Superfluous, I mark the aspect of the times, but have not been very communicative for some months past as formerly—I however lament that I have hitherto been so true a Prophet—I will keep you regularly informed of existing questions, not my impressions of expected scenes—The administration are perplexed and the majority astonished and crest fallen
Yours sincerely
W. S. Smith